              Case 1:17-cr-00119-NLH Document 29 Filed 12/10/18 Page 1 of 5 PageID: 92
                                                   FEDERAL PUBLIC DEFENDER
                                                    DISTRICT OF NEW JERSEY
                                                           800-840 Cooper Street
 RICHARD COUGHLIN                                                Suite 350                                                 CHESTER M. KELLER
FEDERAL PUBLIC DEFENDER                                  Camden, New Jersey 08102                                            FIRST ASSISTANT


                                                        (856) 757-5341 Telephone
                                                        (856) 757-5273 Facsimile


                                                             December 10, 2018


           Honorable Noel L. Hillman
           United States District Judge
           Mitchell H. Cohen Federal Courthouse
           One John F. Gerry Plaza
           Fourth and Cooper Streets
           Camden, New Jersey 08101

                  Re:      United States v. Santos Colon
                           Criminal No. 17-119 (NLH)

           Dear Judge Hillman:

           Please accept this letter in lieu of a more formal submission on behalf of Santos
           Colon, who seeks an Order that would allow him to visit his family on Christmas
           Day.

           On December 5, 2018, Mr. Colon visited his family at their residence to conduct a
           family therapy counselling session. Mr. Colon was accompanied by a counsellor
           from YCS who conducted the session. Afterwards, the counsellor reported that the
           session was productive and successful. The counsellor further indicated that based
           upon the success of the session and Mr. Colon’s overall progress, it was her
           recommendation that a four (4) hour home visit on Christmas Day be permitted. In
           this regard, the counsellor indicated that such a visit would be therapeutically
           helpful.

                 Mr. Colon’s family has indicated that they would welcome and appreciate
           the opportunity to have their son visit for a short time on Christmas Day. Mr.
           Colon’s family has further indicated an understanding that any such visit would be
           subject to the conditions of release entered by the Court on July 12, 2017, and have
           expressed willingness to alert the Pretrial Services Office of any violations of that
           Order.
                          ___________________________________________________________________________________

                                           1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347

                            22 South Clinton Avenue, Station Plaza 4, 4th Floor Trenton, New Jersey 08609 (609) 989-2160
  Case 1:17-cr-00119-NLH Document 29 Filed 12/10/18 Page 2 of 5 PageID: 93



       Moreover, because both the government and Pretrial Services have indicated
that they have no objection to the defendant’s application, it is respectfully
requested that Mr. Colon be allowed to visit his family at their residence on
December 25, 2018, between 8:30 a.m. and 12:30 p.m. Afterwards, Mr. Colon will
return to his YCS residence. A proposed Order is attached for the Court’s
consideration.

Thank you for your consideration in this matter.




                                             Respectfully,


                                             s/ Richard Coughlin
                                             RICHARD COUGHLIN
                                             Federal Public Defender

Cc:   Patrick Askin, Asst. U.S. Attorney
      Gary Pettiford, U.S. Pretrial Services Officer
      Santos Colon
   Case 1:17-cr-00119-NLH Document 29 Filed 12/10/18 Page 3 of 5 PageID: 94



                                 CERTIFICATE OF SERVICE


I hereby certify that on December 10, 2018, Defendant’s letter motion to allow the Defendant to

visit his family on Christmas Day was electronically filed with the Court and electronically

served by Notice of Docket Activity on counsel, a filing user for the United States:

               Patrick Askin
               Assistant United States Attorney
               401 Market Street
               Camden, New Jersey 09102




                                             By:     s/ Richard Coughlin________
                                                     RICHARD COUGHLIN
                                                     Federal Public Defender
  Case 1:17-cr-00119-NLH Document 29 Filed 12/10/18 Page 4 of 5 PageID: 95



                      UNITED STATES DISTRICT COURT

                           DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               :      CRIMINAL NO: 17-119 (NLH)

              v.                       :      ORDER ALLOWING HOME VISIT
                                              ON CHRISTMAS DAY
SANTOS COLON                           :


      THIS MATTER, having been opened to the Court by the defendant, Santos

Colon, through his attorney, Richard Coughlin, Federal Public Defender, who

seeks an Order which would allow Mr. Colon to visit his family at their home for

four (4) hours on Christmas Day, and the United States Attorney Patrick C. Askin,

appearing, having no objection to the Defendant’s application, and good and

sufficient cause having been shown:

      IT IS on this            day of December, 2018, ORDERED that the

Defendant’s application for permission to visit his family for four (4) hours at their

residence on Christmas Day be and is hereby granted subject to the following

conditions:

      1. On Tuesday, December 25, 2018, Santos Colon may visit his family

         home between 8:30 a.m. and 12:30 p.m.

      2. At the conclusion of the visit, Santos Colon shall return directly to the

         YCS residence where he currently lives.
  Case 1:17-cr-00119-NLH Document 29 Filed 12/10/18 Page 5 of 5 PageID: 96



     3. During the home visit, all other conditions of release shall remain in full

         force and effect, including the requirement that Santos Colon not use a

         computer, phone or other devise to access the internet.




                                      __________________________________
                                      HONORABLE NOEL L. HILLMAN
                                      United States District Judge


Dated:
